279 S.W.3d 213 (2009)
In re: the ESTATE OF Raymond L. KINKADE, Philip Grimes, Appellant,
v.
Richard and Deborah OTT, Respondents.
No. WD 69625.
Missouri Court of Appeals, Western District.
February 3, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 31, 2009.
Elton W. Fay, Columbia, MO, for appellant.
Jean S. Goldstein, Columbia, Jeff Klusmeier, Jefferson City, MO, for respondent.
Before SMART, P.J., HARDWICK and WELSH, JJ.


*214 ORDER
PER CURIAM.
Elton Fay appeals from an order denying his request for additional attorney's fees in connection with a discovery of assets proceeding. For reasons explained in a Memorandum provided to the parties, we affirm the order. Rule 84.16(b).